Citation Nr: 0313451	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to August 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran appealed the Board's February 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2003, a Joint Motion for Remand and to 
Stay Further Proceedings was filed.  The motion indicated 
that a remand was required for VA to provide adequate notice 
to the veteran of the allocation of burdens of obtaining 
necessary evidence, and also that the Board's reasons and 
bases were insufficient to support a conclusion that the 
veteran had received adequate notification of what evidence 
needed to be submitted to substantiate his claim and what 
evidence he needed to provide and what actions VA would take 
to obtain evidence.  By Order dated January 23, 2003, the 
Board's March 2002 decision was vacated and remanded to the 
Board.

After reviewing the claims folder, the Board finds the case 
is not yet ready for appellate review, and should be remanded 
to the RO.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that the veteran's claim 
was denied by the RO in October 1998.  Subsequently, the RO 
issued a Statement of the Case (SOC) dated in December 1998 
and Supplemental Statements of the Case (SSOCs) dated in 
February 1999, June 1999, October 2001 which informed the 
veteran that service connection for peptic ulcer disease was 
being denied because there was no link to service shown.  The 
SOC and SSOCs discussed the RO's conclusions, indicated what 
evidence had been obtained, and provided reasons and bases 
for the decision.  The Board notes that the VCAA requires 
that the veteran be informed what evidence would be necessary 
to grant the claim and what actions the RO will take and what 
actions the veteran must take.  

The RO sent a letter to the veteran dated May 29, 2001, 
however, the January 2003 Joint Motion determined that this 
letter and other RO actions did not properly satisfy the duty 
to notify the veteran which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary.  

Because VA has not sent appropriate notice under the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 38 


2.	U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a) (2002).  The RO should 
be sure to inform the veteran of what 
evidence would be needed to grant his 
claim.  Additionally, the RO should 
inform the veteran of what actions he 
needs to take and what actions the RO 
will take, or has already taken on his 
claim, including which evidence needs 
to be submitted by the veteran and 
which will be or has been obtained by 
VA.

3.	Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative,  should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




